DETAILED ACTION
This communication is an office action on the merits. Claims 1, 2 and 4-9, as filed are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings fail to illustrate or make clearer how the blocking section is configured within the buckle such that it is capable of movement to block the clamping section when the webbing is under tension. No clear depiction of its geometry is provided that would easily allow one of ordinary skill in the art to replicate the device.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krambeck et al. (US 2019/0135224) in view of Kato (US 2018/0220749).
Regarding claim 1, Krambeck et al. discloses an apparatus comprising:
a tongue body (3),
extending in an insertion direction (2),
being formed with a belt slot (4) that extends transversely to the insertion direction and is provided for guiding a belt strap through it, and
having a contact section (19), wherein the belt strap rests against the contact section at least in a load position, and
a blocking element (6) having a clamping section (14) and an actuating section (7) movably arranged in the tongue body, wherein the belt strap can be moved through the belt slot in an unloaded pass-through position (Fig. 3) of the blocking element and is at least inhibited in its mobility by means of the blocking element in the load position (Fig. 4) brought about by a tensile force introduced into the belt strap,
wherein, in the pass-through position, the actuating section of the blocking element is arranged between the belt strap and the contact section (Fig. 3 shows wherein the actuating section is between a leftmost portion of the strap and the contact surface 19) so that the actuating section of the blocking element covers the contact section and the belt strap does not rest against the contact section in the pass-through position.
Krambeck fails to disclose wherein the contact section has several recesses that in the load position minimize slipping of the belt strap transversely to the insertion direction.
Kato teaches recesses (76) in a contact section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include recesses to prevent transverse belt movement within a buckle slot such that proper passage of the strap without binding can be ensured.

Regarding claim 2, Krambeck et al. further disclose wherein when the tensile force is introduced to the belt strap, the blocking element is moved from the pass-through position into the load position by acting on the actuating section and the belt strap is blocked between the tongue body and the clamping section in the load position (Figs. 3-6 as shown).

Regarding claim 4, the combination device of Krambeck et al. and Kato et al further teach wherein the part of the tongue body forming the contact section having the recesses exposed to contact the belt strap between the clamping section and the actuating section in the load position (As best understood, Fig. 4 shows this claim limitation).

Regarding claim 5, the combination device of Krambeck et al. and Kato et al. further teach wherein the recesses delimit the belt slot (Fig. 3 of Kato shows wherein the slot does not extend vertically past the recesses).

Regarding claim 6, the combination device of Krambeck et al. and Kato et al. further discloses wherein the contact section has at least three recesses that are arranged next to one another and into which the belt strap is drawn in the load position (Fig. 3 of Kato et al. as shown).

Regarding claim 7, Krambeck et al. further discloses wherein the tongue body has a metal tongue plate and a plastic cover that partially surrounds the tongue plate, wherein the cover has the recesses (Paragraph 66, last 3 lines describe wherein the buckle is a metal plate encapsulated by a plastic body).

Regarding claim 8, Krambeck et al. further discloses wherein the blocking element is arranged in the tongue body so as to be pivotable or linearly movable (Figs. 2-3 as shown).

Regarding claim 9, Krambeck et al. further discloses wherein in the buckled state, the belt is deflected by the buckle tongue in a loop-like manner (Figs. 3-6 as shown).

Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. Applicant argues that the recesses of Kato are always in contact with the webbing in any position. This is in fact not true. The base surfaces of the recesses never come into contact with the webbing at least in Figures 3-7. As shown in the figures, at best, it is the interstitial supporting portions 78 that ever come into contact with the webbing.

Applicant's arguments with respective to the drawings have been fully considered but they are not persuasive. As noted above, the lack of detail in the geometry of the blocking section would prevent one of ordinary skill to replicate the device. No understanding of the angles or how the portions are connected is provided perhaps requiring undue experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677